Exhibit 10.1


$91,000.00
(U.S.)                                                                                              
 Dated:  April 1, 2014


PROMISSORY NOTE


FOR VALUE RECEIVED, PMI Construction Group, Inc. (“Maker” or the "Company"),
promises to pay to Banyan Investment Company, LLC (“Holder”), or order, Forty
Six Thousand Dollars ($91,000.00).


Premises


The Holder and the Company are entering into this note to consolidate the prior
loans set forth below.  The consolidation would include both principal and
accrued interests.  The notes being consolidated are:




Date of Note
Original Principal
Accrued Interest
December 31, 2008
$55,000
$30,688
March 12, 2014
$31,000
$2,338
April 17, 2014
$5,000
$0



AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency


1.           Note Consolidation. The above listed notes, which are incorporated
herein by this reference, and their principal and accrued interest are hereby
consolidated into this one master note on the terms and conditions set forth
herein.


2.           Payments.  The principal on the obligation represented hereby shall
be repaid in full on demand or the merger, reorganization or acquisition between
the Company and another corporation or entity that has operations, through a
lump sum payment of interest and principal.  All payments shall first be made to
interest and then to a reduction of principal.


3.           Interest.  The obligation shall bear simple interest at the rate of
seven and one half percent (7 1/2 %) per annum.


4.           Type and place of Payments.  Payment of principal and interest
shall be made in lawful money of the United States of America to the above named
holder at its offices in Salt Lake City, Utah, or order.


5.           Prepayment.  Advance payment or payments may be made on the
principal and interest, without penalty or forfeiture.  There shall be no
penalty for any prepayment.


6.           Default.  Upon the occurrence or during the continuance of any one
or more of the events hereinafter enumerated, Holder or the holder of this Note
may forthwith or at any time thereafter during the continuance of any such
event, by notice in writing to the Maker, declare the unpaid balance of the
principal and interest on the Note to be immediately due and payable, and the
principal and interest shall become and shall be immediately due and payable
without presentation, demand, protest, notice of protest, or other notice of
dishonor, all of which are hereby expressly waived by Maker, such events being
as follows:
 
 
 
1

--------------------------------------------------------------------------------

 


(a)           Default in the payment of the principal and interest of this Note
or any portion thereof when the same shall become due and payable, whether at
maturity as herein expressed, by acceleration, or otherwise, unless cured within
five (5) days after notice thereof by Holder or the holder of such Note to
Maker;


(b)           Maker shall file a voluntary petition in bankruptcy or a voluntary
petition seeking reorganization, or shall file an answer admitting the
jurisdiction of the court and any material allegations of an involuntary
petition filed pursuant to any act of Congress relating to bankruptcy or to any
act purporting to be amendatory thereof, or shall be adjudicated bankrupt, or
shall make an assignment for the benefit of creditors, or shall apply for or
consent to the appointment of any receiver or trustee for Maker, or of all or
any substantial portion of its property, or Maker shall make an assignment to
any agent authorized to liquidate any substantial part of its assets; or


(c)           An order shall be entered pursuant to any act of Congress relating
to bankruptcy or to any act purporting to be amendatory thereof approving an
involuntary petition seeking reorganization of the Maker, or an order of any
court shall be entered appointing any receiver or trustee of or for Maker, or
any receiver or trustee of all or any substantial portion of the property of
Maker, or a writ or warrant of attachment or any similar process shall be issued
by any court against all or any substantial portion of the property of Maker,
and such order approving a petition seeking reorganization or appointing a
receiver or trustee is not vacated or stayed, or such writ, warrant of
attachment, or similar process is not released  or bonded within 60 days after
its entry or levy.


7.           Conversion.  Subject to, and in compliance with, the provisions
contained herein, the Holder of the Notes, or its assigns is entitled, at its or
his option, at any time prior to maturity of the Note, or in case this Note or
some portion hereof shall have been called for prepayment or considered in
default as defined in the Note, then, in respect of this Note or such portion
hereof, to convert this Note (or any portion of the principal amount hereof),
into validly issued, fully paid and nonassessable shares (calculated as to each
conversion to the nearest share) of common stock, par value $0.001 per share, of
the Company, (the “Common Stock” or “Shares”) at the rate of one Share for each
one cent ($0.01) of principal and accrued but unpaid interest of the Note
(“Conversion Price”), subject to such adjustment in such conversion price, if
any, as may be required by the provisions of this Note, by surrender of this
Note, duly endorsed (if so required by the Company) or assigned to the Company
or in blank, to the Company at its offices, accompanied by written notice to the
Company, that the Holder hereof elects to convert this Note or, if less than the
entire principal amount hereof is to be converted, the portion hereof to be
converted.  On conversion, no adjustment for interest is to be made, but if any
Holder surrenders this Note for conversion between the record date for the
payment of any installment of interest and the next interest payment date, the
holder of such Note when surrendered for conversion shall be entitled to payment
of the interest thereon from the last preceding record date for interest through
the date of conversion which the registered holder is entitled to receive on
such conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Note, the Company shall take such steps as it deems appropriate to permit
conversion of the Note as specified herein without registration or qualification
under applicable federal and state securities laws.  The Company shall reserve
for issuance that number of shares necessary to permit the conversion of this
Note.  All shares of Common Stock that shall be issuable on conversion shall,
upon issue, be duly authorized, validly issued, fully paid and
nonassessable.  The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Note and the Company shall not be required
to issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.
 
 
 
2

--------------------------------------------------------------------------------

 


8)   Holder's Restriction on Conversion.


a)            The Company shall not affect any conversion of this Note, and a
Holder shall not have the right to convert any portion of this Note, to the
extent that after giving effect to the conversion set forth on the applicable
notice of conversion, such Holder (together with such Holder's Affiliates, and
any other person or entity acting as a group together with such Holder or any of
such Holder's Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(A) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without  limitation, any other notes or
the warrants) beneficially owned by such Holder or any of its Affiliates. Except
as set forth in the preceding sentence, for purposes of this section, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this section applies, the determination of whether this
Note is convertible (in relation to other securities owned by the Holder
together with any Affiliates) and of which principal amount of this Note is
convertible shall be in the sole discretion of the Holder, and the submission of
a notice of conversion shall be deemed to be the Holder's determination of
whether this Note may be converted (in relation to other securities owned by
such Holder together with any Affiliates) and which principal amount of this
Note is convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, the Holder will be
deemed to represent to the Company each time it delivers a notice of conversion
that such Notice of Conversion has not violated the restrictions set forth in
this paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.
For purposes of this section, in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as stated in the most recent of the following: (A) the Company's most
recent Form 10-Q or Form 10- K, as the case may be; (B) a more recent public
announcement by the Company; or (C) a more recent notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two business days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
such Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The "Beneficial Ownership
Limitation" shall be 4.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The provisions
of this paragraph shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Amendment to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to openly give-effect to such limitation. The
limitations contained in this section shall apply to a successor holder of both
Notes set forth above.
 
 
 
3

--------------------------------------------------------------------------------

 


 
b)           Forced Conversion. Notwithstanding anything herein to the contrary,
if a Change of Control or a Fundamental Transaction, as herein defined occur,
the Company shall within three (3) business days of such event or notice of such
event deliver a written notice to the Holder (a "Forced Conversion Notice" and
the date such notice is delivered to the Holder, the "Forced Conversion Notice
Date") to cause the Holder to convert, up to a principal amount of this Note
equal to all or part of such Holder's pro-rata portion of the Forced Conversion
Amount, it being understood that the "Conversion Date" for purposes of this
Section 2 shall be deemed to occur on the record date for such event (the
"Forced  Conversion Date"). As to each Holder, a Forced Conversion Notice shall
contain the aggregate Forced Conversion Amount, such Holder's pro-rata portion
of such amount, confirmation of the satisfaction of the conditions set forth
above, and the portion of such Holder's pro-rata portion of the Forced
Conversion Amount to be converted on each Forced Conversion Date. Although
Holder will be deemed to own the Shares as of the Record Date of such action,
Holder will have no voting rights related to such Shares on such date and shall
not vote the Shares on the transaction triggering the forced conversion, but
instead, for voting purposes, the Shares shall be deemed unissued or if required
by statute be voted by the board of director of the Company in the same manor
(i.e. for or against) as the majority of the Company’s shares are voted;
provided that, any transaction requiring a supermajority vote must receive a
supermajority vote of the outstanding common shares of the Company along with
other voting shares as if the Shares of Holder were not outstanding prior to
voting the Shares of Holder in favor of a triggering transaction. "Change of
Control Transaction" means the occurrence after the date hereof of any of (i) an
acquisition after the date hereof by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 51% of the
voting securities of the Company, or (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than 66% of the
aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, or (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company's board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth in clauses
(i) through (iv) above. Fundamental Transaction shall include (A) the Company
effects any merger or consolidation of the Company with or into another Person,
(B) the Company effects any sale of all or substantially all of its assets in
one transaction or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a "Fundamental Transaction"),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one (1) share of Common Stock (the "Alternate Consideration"). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note consistent with the foregoing provisions
and evidencing the Holder's right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 2 and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction. For
purpose of this provision the term “Person” shall mean an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.
 
 
 
4

--------------------------------------------------------------------------------

 


9.           Attorneys’ Fees.  If this Note is placed with an attorney for
collection, or if suit be instituted for collection, herein, then in such event,
the undersigned agrees to pay reasonable attorneys’ fees, costs, and other
expenses incurred by holder in so doing.


10.           Construction.  This Note shall be governed by and construed in
accordance with the laws of the State of Utah.




PMI Construction Group, Inc.
a Nevada Corporation






By: /s/ Jeffrey Peterson
     A Duly authorized Officer

 
5

--------------------------------------------------------------------------------

 
